UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


No. 01-2095

MARK W. BREEDEN ,                                              APPELLANT ,

     V.


ANTHONY J. PRINCIPI,
SECRETARY OF VETERANS AFFAIRS,                                 APPELLEE.


                 Before KRAMER, Chief Judge, and FARLEY and IVERS, Judges.

                                              ORDER

         On December 14, 2001, the appellant filed a Notice of Appeal as to an August 27, 2001,
decision of the Board of Veterans' Appeals (BVA) that remanded the appellant's claim for service
connection for post-traumatic stress disorder to a VA regional office for further development and
readjudication. On January 17, 2002, the Secretary filed a motion to dismiss the appeal; he argues
that the August 2001 BVA remand is not a final decision over which the Court has jurisdiction. In
a March 6, 2002, response, the appellant argues that the BVA remand did constitute a final decision
as to certain aspects of the appellant's claim. Pursuant to 38 U.S.C. § 7266(a), in order for a claimant
to obtain review of a BVA decision by this Court, that decision must be final. See Williams
v. Principi, 275 F.3d 1361 (Fed. Cir. 2002) (discussing rule of finality and exceptions thereto).

       On June 18, 2002, the Secretary filed an unopposed motion for leave to file a response to the
appellant's March 6, 2002, response. On June 19, 2002, the appellant submitted an unopposed
motion for leave to file a supplemental response to the Secretary's January 17, 2002, motion.

          Upon consideration of the foregoing, it is

       ORDERED that the appellant's June 19, 2002, motion is accepted for filing as of the date it
was submitted and that the parties' June 18 and 19, 2002, motions for leave to file responses are
granted. It is further

         ORDERED that, not later than 30 days after the date of this order, the appellant and the
Secretary file their responses and include analysis regarding the applicability to this case of the
finality exceptions discussed in Williams, supra.

DATED:           July 9, 2002                                          PER CURIAM.